Citation Nr: 0112568	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim 
of entitlement to service connection for arthritis of the 
back.

2.  Whether new and material evidence has been submitted to 
reopen a claim
of entitlement to service connection for headaches secondary 
to a head 
injury.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to a compensable evaluation for residuals of 
lacerations of the forehead and scalp.  

(The Board addresses the issue of entitlement to a waiver of 
recovery of an overpayment of Department of Veterans Affairs 
pension benefits, calculated in the amount of $16,834.00, to 
include the issue of whether the overpayment was properly 
created, in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970 and from September 1970 to January 1972.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2000 rating decision, in which the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (RO), denied: entitlement to service connection for 
a nervous condition; the reopening of claims of entitlement 
to service connection for an eye condition and headaches 
secondary to a head injury and for arthritis of the back; and 
entitlement to a compensable evaluation for residuals of 
lacerations of the forehead and scalp.  

The veteran initially appealed the RO's denial of all of the 
issues noted above.  However, during a hearing held at the RO 
before the undersigned Board Member in February 2001, the 
veteran withdrew his appeal with regard to the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye condition secondary to a head injury.  This issue is 
therefore not before the Board for appellate review.  


FINDINGS OF FACT

1.  In July 1985, the RO denied the veteran's claim of 
entitlement to service connection for arthritis of the back.

2.  The same month, the RO notified the veteran of the 
decision and advised him of his appellate rights, but the 
veteran did not file a notice of disagreement with that 
decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's July 1985 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  In March 1987, the RO denied the veteran's claim of 
entitlement to service connection for headaches secondary to 
a head injury.

5.  In May 1987, the RO notified the veteran of the decision 
and advised him of his appellate rights, but the veteran did 
not file a notice of disagreement with that decision.  

6.  The evidence associated with the claims file subsequent 
to the RO's March 1987 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

7.  The RO has notified the veteran of the evidence needed to 
substantiate his claim of entitlement to a compensable 
evaluation for residuals of lacerations of the forehead and 
scalp, and has obtained and fully developed all evidence 
necessary for the equitable disposition of that claim. 

8.  The veteran's forehead and scalp scars, which are 
somewhat hypopigmented and cause episodic itching, do not 
limit the veteran's ability to function.

9.  There is no medical evidence establishing that the 
veteran's forehead scar is more than slightly disfiguring.


CONCLUSIONS OF LAW

1.  The July 1985 rating decision, in which the RO denied 
entitlement to service connection for arthritis of the back, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for arthritis 
of the back.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The March 1987 rating decision, in which the RO denied 
entitlement to service connection for headaches secondary to 
a head injury, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2000).

4.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for headaches 
secondary to a head injury.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

5.  The evidence does not satisfy the criteria for a 
compensable evaluation for residuals of lacerations of the 
forehead and scalp.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
as amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that, during the 
pendency of this appeal, new legislation was passed that 
amplifies the VA's duties to notify a claimant of the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claims pursuant to the VCAA.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action with regard to the veteran's claim 
for an increased evaluation that is consistent with the 
notification and assistance provisions of the VCAA.  
Moreover, in light of the Board's disposition with regard to 
the veteran's claims to reopen, the Board's decision to 
proceed in adjudicating those claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, the RO notified the veteran of the evidence needed to 
substantiate his claim for an increased evaluation.  In its 
October 2000 statement of the case, the RO provided the 
veteran all regulations pertinent to that claim, informed him 
of the reason for which it had denied that claim, and 
provided him an opportunity to present argument and 
additional evidence on the matter.  The veteran and his 
representative took advantage of this opportunity by 
subsequently submitting written statements and presenting 
testimony at a hearing held at the RO in February 2001. 

Second, the RO obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim.  For instance, it secured all evidence identified by 
the veteran as being pertinent to his claim and is unaware of 
any other outstanding evidence that might substantiate the 
veteran's claim.  During the February 2001 hearing, the 
undersigned Board Member indicated that he would hold the 
record open for 60 days so that the veteran could submit 
outstanding medical evidence in support of his claim.  In a 
written statement received at the Board in March 2001, 
however, the veteran indicated that he was unable to secure 
any additional medical evidence.  In addition, the RO 
afforded the veteran multiple VA examinations of his forehead 
and scalp, and during those examinations, VA examiners 
evaluated the severity of the veteran's scars.  

I.  Claims to Reopen

The issues before the Board include whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
arthritis of the back and for headaches secondary to a head 
injury.  

The RO denied the veteran service connection for arthritis of 
the back in July 1985 on the basis that there was no evidence 
of arthritis in service or within one year of the veteran's 
discharge from service.  In denying the veteran's claim, the 
RO considered the veteran's service medical records and VA 
and private outpatient treatment records and hospitalization 
reports dated from 1980 to 1985.  According to a computerized 
C&P disallowance form, the RO notified the veteran of the 
July 1985 decision and advised him of his appellate rights by 
letter dated the same month, but the veteran did not initiate 
an appeal of the decision.  The July 1985 decision is thus 
final.  38 U.S.C.A. 
§ 7105 (West 1991). 

The RO denied the veteran service connection for headaches 
secondary to a head injury in March 1987 on the following 
bases: (1) There was no evidence of complaints of chronic 
headaches following the in-service head injuries; 
(2) There was no evidence of continuity of complaints of 
headaches from discharge until the present time; and (3) The 
lacerations that were sustained in service in a motor vehicle 
accident have not caused headaches.  In denying the veteran's 
claim, the RO considered the veteran's service medical 
records, VA and private outpatient treatment records and 
hospitalization reports dated from 1980 to 1986, letters from 
a private physician, and VA examination reports dated April 
1986, October 1986 and January 1987.  The RO notified the 
veteran of the March 1987 decision and advised him of his 
appellate rights by letter dated May 1987, but the veteran 
did not initiate an appeal of the decision.  The March 1987 
decision is thus final.  38 U.S.C.A. § 7105 (West 1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a)); see also 
Winters v. West, 12 Vet. App. 203, 206-207 (1999) (en banc) 
(holding that if the adjudicator finds the claim well 
grounded, he or she must ensure that the VA has fulfilled its 
duty to assist the appellant in developing his claim and then 
adjudicate the merits of that claim) overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  

Due to legislation that was recently passed, however, the 
adjudicator may no longer analyze claims to reopen in the 
manner developed by the Court in 1999.  See VCAA, Pub. L. No 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Rather, after the 
adjudicator finds that new and material evidence has been 
submitted and reopens the claim, he or she need not determine 
whether the claim is well grounded.  Instead, the adjudicator 
must determine whether the VA has fulfilled its duty to 
assist the appellant in developing his claim, and if so, 
decide the merits of that claim.  

The pertinent evidence that has been associated with the 
veteran's claims since the RO's July 1985 and March 1987 
decisions includes: (1) additional letters from private 
physicians; (2) VA and private outpatient treatment records 
and hospitalization reports dated from 1986 to 1991; (3) VA 
examination reports dated in January 1989, June 1992, July 
1992, January 1993 and September 1999; (4) information from 
the Social Security Administration (SSA) and (4) statements 
of the veteran, his representative, his sister and his 
brother.  This evidence is neither cumulative nor redundant 
of evidence previously submitted to agency decisionmakers.  
Therefore, the Board finds that it is new.  

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, notes from a private physician dated December 
2000, contradicts the bases of the RO's July 1985 and March 
1987 denials, specifically, the findings that there was no 
evidence of arthritis in service or within one year of 
discharge and that the veteran did not complain of chronic 
headaches following his in-service head injuries.  These 
notes suggest a relationship between the veteran's back 
disorder, which, according to private medical records 
includes degenerative arthritis, and his period of active 
service, specifically, his in-service motor vehicle accident.  
They also confirm continued complaints of headaches that 
"are consistent with previous trauma."

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claims of 
entitlement to service connection for arthritis of the back 
and for headaches secondary to a head injury.  The Board 
cannot, however, decide the merits of these claims until the 
RO undertakes the development requested below. 

II.  Claim for an Increased Evaluation

The RO granted the veteran service connection and assigned 
him a noncompensable evaluation for residuals of lacerations 
of the forehead and scalp in November 1980.  The RO assigned 
this evaluation pursuant to 38 C.F.R. § 4.118, DC 7800, on 
the basis that well healed scars were the only residuals of 
the veteran's in-service motor vehicle accident and head blow 
by a military policeman with a nightstick.  In May 1999, the 
veteran filed a claim for a compensable evaluation for the 
residual scars.  The RO denied this claim in August 2000, and 
this appeal ensues from that decision.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the veteran has not sought treatment for the 
scars on his forehead and scalp since his discharge from 
service.  However, he has had his scars evaluated by the VA 
for compensation purposes.  During a VA general examination 
in October 1986, the veteran did not report any 
symptomatology associated with his scars.  The VA examiner 
noted a two-inch barely perceptible scar over the veteran's 
left upper eyelid, which he characterized as non-disfiguring 
and well healed.  He diagnosed "residuals of lacerations to 
head and scalp," and " scalp lacerations are covered by 
hair and are not obvious."

During a VA general examination in January 1989, the veteran 
reported that he had sustained lacerations on his head and 
scalp in service.   The VA examiner noted they were healed 
and not particularly disfiguring.  He diagnosed "service 
connected for residual of lacerations to the head and scalp 
described by this examiner....They are now healed and they are 
not considered to be disfiguring."

During a VA general examination in June 1992, the veteran 
reported that he had a small facial scar with no real 
disfigurement that occasionally itched and became inflamed 
from scratching.  The VA examiner noted that there was a well 
healed scar on the veteran's forehead that extended from 
eyebrow to eyebrow.  He also noted that the scar was not 
really noticeable because it was situated within a wrinkle.  
He diagnosed "status post laceration to the forehead without 
disfigurement."

During a VA general examination in September 1999, the 
veteran reported that his scars itched.  The VA examiner 
noted several scars: one above the right eye in the hairline, 
which extended across to the left eye; a second forming a 
circular area above the widow's peak in the hairline; a third 
round scar in the hairline; and a fourth under the chin, 
which is difficult to see (not currently service connected).  
He also noted that there was some hypopigmentation of the 
scars, but no keloid formation, induration, tenderness, 
adhesions, ulceration, breakdown of the skin, elevation or 
depression, tissue loss, inflammation, edema, disfigurement 
or limitation of function associated with the scars.  He 
explained that the scars were hidden in the skin folds of the 
face.  He diagnosed status post motor vehicle accident with 
facial scars with episodic itching.

In January 2001, the veteran's private physician submitted a 
written statement indicating that the veteran had a scar in 
his hairline above his right eye that extended across to his 
left eye.  He also indicated that the veteran had reported 
that the scar caused pain, burning and itching.

According to the rating schedule, scars that are superficial, 
poorly nourished, with repeated ulceration, or superficial, 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2000).  An evaluation in excess of 10 percent may 
be assigned for certain scars disfiguring the head, face or 
neck or resulting from burns.  See 38 C.F.R. § 4.118, DCs 
7800, 7801 (2000).  Other scars are to be rated on limitation 
of motion of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2000).

Based on the findings noted above, the Board concludes that 
the veteran's forehead and scalp disability picture more 
nearly approximates the noncompensable evaluation currently 
assigned under DC 7800.  The medical evidence establishes 
that these scars are essentially asymptomatic and cause no 
functional limitation.  While episodic itching and some 
hyperpigmentation have been associated with these scars, no 
physician has indicated that these scars are superficial, 
poorly nourished with repeated ulceration, or tender and 
painful on objective demonstration.  A compensable evaluation 
may thus not be assigned under DC 7803, 7804 or 7805.  

A higher evaluation also may not be assigned under DC 7800, 
7801 or 7802, because although the veteran's scars are 
located on his forehead and scalp, they have not been shown 
to be disfiguring or the result of a burn.  The Board 
acknowledges the assertions of the veteran and his 
representative that the scars are disfiguring; however, no 
physician has objectively confirmed this fact.  Even assuming 
the Board were to accept the veteran's and representative's 
assertion in this regard, the claim would still fail because 
there is no evidence that the disfigurement is more than 
slight in severity.  See 38 C.F.R. § 4.118, DC 7800 
(requiring moderate disfigurement for a 10 percent 
evaluation).  

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against a compensable 
evaluation for residuals of lacerations of the forehead and 
scalp.  The veteran's claim for this benefit must therefore 
be denied.  

In reaching its decision on the veteran's claim for an 
increased evaluation, the Board considered the potential 
application of all other provisions of 38 C.F.R., Parts 3 and 
4, whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The 
veteran has not asserted, and the evidence does not show, 
that his forehead and scalp scars cause marked interference 
with employment, necessitate frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards so as to 
warrant assignment of an extra-schedular evaluation.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for arthritis of the 
back and for headaches secondary to a head injury are 
reopened and, to this extent only, granted.

A compensable evaluation for residuals of lacerations of the 
forehead and scalp is denied.  


REMAND

The veteran claims that he has arthritis of the back and 
headaches as a result of a motor vehicle accident he was 
involved in while serving on active duty.  He also claims 
that he acquired a psychiatric disorder as a result of 
stressors experienced during the same time period, including 
learning that his twin brother had been shot in Vietnam.  
Additional development by the RO is necessary before the 
Board can decide the merits of the veteran's claims for 
service connection for arthritis of the back, headaches and a 
psychiatric disorder.  

As previously indicated, during the pendency of the veteran's 
appeal, legislation was passed that redefines the VA's duties 
to notify and to assist a claimant.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The RO has not developed or 
adjudicated the veteran's service connection claims pursuant 
to the VCAA, which is more favorable to the veteran because 
it enhances the VA's duty to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
Accordingly, on Remand, the RO should take any action that is 
necessary to comply with the notification and assistance 
provisions of the VCAA.

For instance, the RO should attempt to obtain all outstanding 
medical records that are pertinent to the veteran's claims 
for service connection.  During the February 2001 hearing, 
the veteran indicated that he was hospitalized at William 
Beaumont Hospital in El Paso, Texas, during service in March 
1970, after he was involved in a motor vehicle accident, and 
that all records of this hospitalization have not yet been 
obtained.  He also indicated that he began seeing his private 
physician, Phil Aaron, M.D., for all of the claimed 
conditions in 1972 or 1973, but the earliest records of Dr. 
Aaron's treatment that are located in the claims file are 
dated in 1985.  In addition, the veteran testified that he 
receives disability benefits from the Social Security 
Administration (SSA), but all of the records on which SSA 
relied in finding the veteran disabled are not in the claims 
file.  Inasmuch as the records mentioned might be pertinent 
to the veteran's claims for service connection, they should 
be secured and associated with the claims file.  

In addition, as the record stands, there is insufficient 
medical evidence in the claim file to decide the veteran's 
claims for service connection.  The VCAA provides that, in 
the case of a claim for disability compensation, the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  It also 
provides that the VA's duty to assist includes providing the 
claimant a medical examination when the totality of the 
evidence establishes that the claimant has a current 
disability that may be associated with his period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

In this case, the RO has not afforded the veteran VA 
examinations of his back, headaches and psychiatric disorder 
since he last filed his claims for service connection in May 
1999.  Moreover, the RO has never sought a medical opinion 
regarding the etiology of these disorders.  As the record 
stands, it is unclear whether the veteran currently has 
arthritis of the back and/or a psychiatric disorder.  An 
April 1990 medical certificate signed by Dr. Aaron indicates 
that there is a prior diagnosis of degenerative joint disease 
and disc disease of the lumbosacral spine, but the other 
medical records in the claims file confirm degenerative disc 
disease only.  In addition, the only medical evidence of 
record indicating that the veteran has a psychiatric disorder 
is a December 2000 note from Dr. Aaron, which indicates that 
the veteran has a chronic, acquired nervous disorder that 
developed as a result of his service in the Armed Forces.  
Based on the foregoing, on Remand, the RO should provide the 
veteran comprehensive VA examinations, during which VA 
examiners can definitively determine whether the veteran has 
the claimed disorders, and if so, discuss with specificity 
whether the disorders were incurred in or aggravated by 
service.    

Moreover, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that are missing from his claims file and 
to present further argument in support of his claims for 
service connection. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
arthritis of the back, headaches and a 
psychiatric disorder and whose records 
have not yet been secured.   

2.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claim, including  March 1970 
hospitalization reports from William 
Beaumont Hospital in El Paso, Texas, and 
all records of Dr. Aaron's treatment of 
the veteran's back, headaches and 
psychiatric disorder dated from 1972.  

3.  Thereafter, the RO should write SSA 
with a request to submit a copy of all of 
the records on which it relied in 
awarding the veteran disability benefits. 

4.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of the veteran's 
arthritis of the back, headaches, and 
psychiatric disorder.  The RO should 
provide the examiners with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examinations.  Following comprehensive 
evaluations, during which all indicated 
studies are conducted, the examiners 
should: (1) indicate whether the veteran 
has arthritis of the back, headaches 
and/or a psychiatric disorder; and with 
regard to each current disability shown 
to exist (2) opine whether it was at 
least as likely as not incurred in or 
aggravated by service.  In offering his 
or her opinion, the examiner should 
discuss the significance of the back 
injury(ies) suffered by the veteran after 
his discharge from service.  The examiner 
should provide the rationale on which his 
or her opinion is based. 

5.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instruction.  If the reports are 
deficient in any regard, immediate 
corrective action should be taken.

6.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

7.  The RO should then readjudicate the 
veteran's claims for service connection 
based on all of the evidence of record.  
If the RO denies any benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



